Case 4:21-cv-00317-CWD Document 3 Filed 08/10/21 Page 1 of 1

5/06
Form: Pro Hac Vice

IN THE UNITED STATES DISTRICT/BANKRUPTCY COURTS

FOR THE DISTRICT OF IDAHO
JERRY BOURQUIN )
Q ) Case No, 4:21-cv-00317-CWD
)
v. ) APPLICATION FOR ADMISSION
MEDICAL RECOVERY SERVICES, LLC et ) PRO HAC VICE
al. )
)
) Fee: $250.00

 

Pursuant to Local Rule 83.4(e) of the United States District Court for the District of Idaho,
Robert W. Mitchell

 

, hereby applies for admission pro hac vice to appear and participate
in this case on behalf of Plaintiff, Jerry Bourquin

The applicant hereby attests as follows:

1, Applicant resides in Jonesboro, Arkansas , and practices at the following
address and phone number 1020 N. Washington, Spokane, WA 99201/ Phone: (509) 327-2224

 

2. Applicant has been admitted to practice before the following courts on the following dates:

 

 

 

Courts: Dates:
Washington State Supreme Court 5/31/2016

US District Court for Eastern and Western Washington 12/1/2006

US District Courts for: Colorado, W.D. Tennessee, Eastern Various Dates
and Western Arkansas, Virginia, and S.D. Georgia Various Dates

 

3. Applicant is in good standing and eligible to practice in said courts,

4. Applicant is not currently suspended or disbarred in any other courts.

5, Aaron R. Tillmann
Tillmann Law, LLC

101 SW Main Street, Suite 1905, Portland, OR 97204

, 4 member in good standing of the bar of this court, of the firm of

, practices at the following office address and phone number:

 

and is hereby designated as co-counsel with authority to act as attorney of record for all purposes. Said designee hereby consents
to this designation by signing this application.

Dated this_ “27 dayof_AAGUST , Jodl.
—<_) a — SS

Applicant Designee
Signed under penalty of perjury.

 
